Case 5:20-cv-10829-JEL-APP ECF No. 127 filed 06/28/20   PageID.4172   Page 1 of 66




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


  Janet Malam,
                   Petitioner-Plaintiff,
                                           Case No. 20-10829
  and
                                           Judith E. Levy
  Qaid Alhalmi, et al.,                    United States District Judge

                 Plaintiff-Intervenors, Mag. Judge Anthony P. Patti

  v.

  Rebecca Adducci, et al.,

             Respondent-Defendants.

  ________________________________/

  OPINION AND ORDER GRANTING IN PART AND DENYING IN
       PART PLAINTIFFS’ MOTION FOR TEMPORARY
  RESTRAINING ORDER AS PRELIMINARY INJUNCTION [98]

        Plaintiffs Waad Barash, Lench Krcoska, Sergio Perez Pavon,

 Yohandry Ley Santana, Johanna Whernman, and William Whernman

 are the fourth group of civil immigration detainees in this case to seek

 emergency injunctive relief finding their continued detention at the

 Calhoun County Correctional Facility unconstitutional and requiring

 their immediate release because of the threat posed by the COVID-19
Case 5:20-cv-10829-JEL-APP ECF No. 127 filed 06/28/20      PageID.4173    Page 2 of 66




 pandemic.1 In this opinion, the Court will evaluate the continued threat

 COVID-19 poses to medically vulnerable detainees, the adequacy of

 current precautions taken by the Calhoun County Correctional Facility,

 and the legal standard applicable to Plaintiffs’ claims. The Court finds

 that COVID-19 continues to create a high risk of irreparable injury to

 Plaintiffs absent an injunction. Because Plaintiffs are likely to succeed

 on the merits of their Fifth Amendment claim and the public interest

 favors their release, the Court grants Plaintiffs’ motion.

 BACKGROUND

       On June 2, 2020, Plaintiffs moved to amend their joint proposed

 class action petition for a writ of habeas corpus and complaint for

 injunctive relief to include these six Plaintiffs as named putative class

 representatives. (ECF No. 91.) After the Court granted Plaintiffs leave to




       1  Plaintiff Leonard Baroi filed this motion alongside the six other named
 Plaintiffs. In their reply brief, Plaintiffs informed the Court that ICE had removed
 Baroi. (ECF No. 117, PageID.4020.) On June 22, 2020, counsel for Defendants
 informed the Court by email that ICE was unable to effectuate Baroi’s removal and
 that he is currently detained in Texas awaiting the rescheduling of his removal.
 Because Baroi is no longer detained at the Calhoun County Correctional Facility and
 Plaintiffs’ motion seeks as relief only immediate release from the Calhoun County
 Correctional Facility, the Court denies as moot Plaintiffs’ motion with respect to
 Baroi. Should Plaintiffs’ wish to seek additional relief for Baroi, they may seek to
 amend their complaint or file a separate motion.

                                          2
Case 5:20-cv-10829-JEL-APP ECF No. 127 filed 06/28/20   PageID.4174   Page 3 of 66




 amend on June 5, 2020 (ECF No. 96), Plaintiffs filed this motion for a

 temporary restraining order. (ECF No. 98.) Defendants responded on

 June 10, 2020 (ECF No. 101), and Plaintiffs replied on June 15, 2020.

 (ECF No. 117.)

       Each Plaintiff alleges that because of their age and/or underlying

 medical conditions, they are at heightened risk of a dire outcome from

 COVID-19.

       Waad Barash

       Plaintiff Waad Barash is fifty-six years old and tested positive for

 tuberculosis upon arriving at the Calhoun County Correctional Facility.

 (ECF No. 98, PageID.3368.) Barash has a ten-year history of smoking.

 (Id. at PageID.3369.) He suffers from hypertension, for which he alleges

 he has not received medication while in detention. (Id.)

       Lenche Krcoska

       Plaintiff Lench Krcoska is fifty-two years old. (Id.) She suffers from

 rheumatoid arthritis and a heart arrythmia. (Id.) To treat her arthritis,

 Krcoska’s doctor prescribed her a specific diet, which she alleges she is

 unable to follow while in detention at the Calhoun County Correctional

 Facility. (Id.)


                                       3
Case 5:20-cv-10829-JEL-APP ECF No. 127 filed 06/28/20   PageID.4175   Page 4 of 66




       Sergio Perez Pavon

       Plaintiff Sergio Perez Pavon is thirty-six years old. (Id.) He suffers

 from type 2 diabetes. (Id.) Since arriving at the Calhoun County

 Correctional Facility, Perez Pavon has become insulin dependent. (Id. at

 PageID.3371.)

       Yohandry Ley Santana

       Plaintiff Yohandry Ley Santana is thirty-three years old. (Id.) He

 suffers from asthma, with which he was diagnosed at eight months of age

 and for which he has been hospitalized numerous times and intubated

 twice. (Id.) Most recently, Ley Santana was hospitalized in January 2019

 with severe bronchitis and allergies. (Id.) Despite requesting both allergy

 medication and his prescribed inhaler, Ley Santana has been provided

 neither while at the Calhoun County Correctional Facility. (Id.)

       Johanna Whernman

       Plaintiff Johanna Whernman is fifty-seven years old. (Id. at

 PageID.3372.) She suffers from asthma, for which she uses an inhaler.

 (Id.) Johanna Whernman has not consistently received her inhaler while

 at the Calhoun County Correctional Facility. (Id.) She has been




                                       4
Case 5:20-cv-10829-JEL-APP ECF No. 127 filed 06/28/20   PageID.4176   Page 5 of 66




 hospitalized multiple times—most recently in February 2020—due to

 side effects from her asthma medication. (Id.)

       William Whernman

       Plaintiff William Whernman, son of Plaintiff Johanna Whernman,

 is twenty-two years old. (Id.) He suffers from asthma, for which he uses

 an inhaler. (Id.) William Whernman has not consistently received his

 inhaler while at the Calhoun County Correctional Facility. (Id.) He is

 clinically obese, with a body mass index of 30.85. (Id.)

 LAW AND ANALYSIS

       I.    Jurisdiction

       In its April 6, 2020 Opinion and Order, the Court found that it had

 jurisdiction pursuant to 28 U.S.C. § 2441. (ECF No. 23, PageID.535.) In

 the alternative, the Court found that it had jurisdiction pursuant to 28

 U.S.C. § 1331. (Id. at PageID.536.) The Court held that sovereign

 immunity did not apply (Id. at PageID.544) and that no other statute

 deprived the Court of jurisdiction. (Id. at PageID.547.) In Wilson, et al. v.

 Williams, et al., the Sixth Circuit upheld habeas jurisdiction in a similar

 case, finding that “[b]ecause petitioners seek release from confinement,

 ‘the heart of habeas corpus,’ . . . jurisdiction is proper under § 2241.” Case


                                       5
Case 5:20-cv-10829-JEL-APP ECF No. 127 filed 06/28/20   PageID.4177   Page 6 of 66




 No. 20-3447, 2020 WL 3056217, at *5 (6th Cir. June 9, 2020) (citing

 Preiser v. Rodriguez, 411 U.S. 475, 498 (1973)). Plaintiffs’ current motion

 presents the same jurisdictional questions; Defendants raise no new

 jurisdictional arguments. With respect to jurisdiction, the Court adopts

 its April 6, 2020 Opinion and Order (ECF No. 23) in full.

       II.   Legal Standard

       Plaintiffs seek a temporary restraining order. (ECF No. 98.)

 Nonetheless, Plaintiffs gave notice to Defendants and did not seek a

 ruling before Defendants could respond. A temporary restraining order,

 which can be issued without notice to the adverse party, is meant to

 preserve the status quo until a court can make a reasoned resolution of a

 dispute. Fed. R. Civ. P. 65(b)(1); Procter & Gamble Co. v. Bankers Trust

 Co., 78 F.3d 219, 226 (6th Cir. 1996). Here, because the Defendants are

 on notice and the Court allowed time for extensive briefing, the Court

 will treat the motion as one for a preliminary injunction rather than for

 a temporary restraining order. See Perez-Perez v. Adducci, No. 20-10833,

 2020 WL 2305276, at *3 (E.D. Mich. May 9, 2020) (doing the same). (See

 also ECF No. 68, PageID.1911.)




                                       6
Case 5:20-cv-10829-JEL-APP ECF No. 127 filed 06/28/20   PageID.4178   Page 7 of 66




       “Preliminary injunctions are extraordinary and drastic remedies []

 never awarded as of right.” Am. Civil Liberties Union Fund of Michigan

 v. Livingston Cty., 796 F.3d 636, 642 (6th Cir. 2015). In determining

 whether to grant such an order, courts evaluate four factors: 1) whether

 the movant has a strong likelihood of success on the merits; 2) whether

 the movant would suffer irreparable injury absent an injunction; 3)

 whether granting the injunction would cause substantial harm to others;

 and 4) whether the public interest would be served by granting the

 injunction. Ne. Ohio Coal. for Homeless and Serv. Emps. Intern. Union,

 Local 1199 v. Blackwell, 467 F.3d 999, 1009 (6th Cir. 2006). These four

 factors “are not prerequisites that must be met, but are interrelated

 considerations that must be balanced together. For example, the

 probability of success that must be demonstrated is inversely

 proportional to the amount of irreparable injury the movants will suffer

 absent the stay.” Id. (internal quotations omitted).

       III. Analysis

       The Court grants Plaintiffs’ motion in part because the Court finds

 that Plaintiffs face a high risk of irreparable injury absent an injunction,




                                       7
Case 5:20-cv-10829-JEL-APP ECF No. 127 filed 06/28/20   PageID.4179   Page 8 of 66




 Plaintiffs are likely to succeed on the merits of their Fifth Amendment

 claim, and the public interest favors each Plaintiffs’ release.

       A. Irreparable Injury

       Plaintiffs are likely to experience irreparable injury absent an

 injunction, both in the form of loss of health or life and in the form of an

 invasion of their constitutional rights. See Fofana v. Albence, Case No.

 20-10869, 2020 WL 1873307, at *10 (E.D. Mich. Apr. 15, 2020) (citing

 Thakkur v. Doll, No. 1:20-cv-480, 2020 WL 1671563, at *8 (M.D. Pa. Mar.

 31, 2020)) (“There can be no injury more irreparable than lasting illness

 or death.”); see also Obama for Am. v. Husted, 697 F.3d 423, 436 (6th Cir.

 2012) (“When constitutional rights are threatened or impaired,

 irreparable injury is presumed.”).

       1. Loss of Health or Life from COVID-19

       In seven prior opinions issued both before and after the emergence

 of confirmed cases of COVID-19 among detainees at the Calhoun County

 Correctional Facility, the Court held that noncitizen civil detainees faced

 a high risk of infection from COVID-19. (See ECF Nos. 23 (granting

 Petitioner Malam TRO), 29 (granting Plaintiff Toma TRO), 33

 (converting Malam TRO into preliminary injunction), 41 (converting


                                       8
Case 5:20-cv-10829-JEL-APP ECF No. 127 filed 06/28/20   PageID.4180   Page 9 of 66




 Toma TRO into preliminary injunction); 68 (granting preliminary

 injunction for Plaintiffs Alhalmi and Cardona Ramirez); 90 (granting

 preliminary injunction for Plaintiffs Salabarria and Rosales Borboa);

 Zaya v. Adducci, Case No. 20-10921, 2020 WL 1903172 (E.D. Mich. Apr.

 18, 2020) (granting Petitioner Zaya TRO); Zaya v. Adducci, Case No. 20-

 10921, 2020 WL 2487490 (E.D. Mich. Apr. 18, 2020) (converting Zaya

 TRO into preliminary injunction)). Evaluating the significant body of

 public health and medical evidence on the record regarding the

 pandemic, the Court repeatedly concluded that “in the face of a deadly

 pandemic with no vaccine, no cure, limited testing capacity, and the

 ability to spread quickly through asymptomatic human vectors, a

 ‘generalized risk’ is a ‘substantial risk’ of catching the COVID-19 virus

 for any group of human beings in highly confined conditions, such as

 [Plaintiffs] within the CCCF facility.” (ECF No. 23, PageID.559; ECF No.

 68, PageID.1914.) In each case, the Court ultimately found that the

 movants faced a high risk of irreparable injury absent an injunction.

       In considering whether these Plaintiffs who are still detained at the

 Calhoun County Correctional Facility similarly face a high risk of

 irreparable injury, the Court must evaluate whether Plaintiffs have a


                                       9
Case 5:20-cv-10829-JEL-APP ECF No. 127 filed 06/28/20      PageID.4181   Page 10 of 66




  heightened risk of a dire outcome from COVID-19. The Court must also

  evaluate the current severity of the COVID-19 pandemic and the

  conditions at the Calhoun County Correctional Facility, including the

  extent to which any failure by Calhoun County Correctional Facility to

  implement precautionary measures increases the risk to Plaintiffs. Only

  by evaluating the totality of the circumstances can the Court properly

  assess the nature and degree of the risk to Plaintiffs.

        a. Plaintiffs’ risk of dire outcome from COVID-19

        In its most recent opinion in this case, the Court summarized its

  earlier decisions as,

        in concert, . . . holding that the presence of a risk factor for
        severe illness and/or death translates a high risk of infection
        into a high risk of irreparable injury and a substantial risk of
        serious harm such that no conditions of confinement at the
        Calhoun County Correctional Facility can ensure a civil
        detainee’s reasonable safety.

  (ECF No. 90, PageID.2711.) The parties do not contest that each Plaintiff

  seeking relief in this motion is at heightened risk of a dire outcome from

  COVID-19.2 Each Plaintiff has at least one condition that appears on the


        2 Defendants contest the risk of COVID-19 only as to Plaintiff Baroi.
  Defendants argue in their response that Plaintiff “Bar[]oi cannot establish that he
  has a substantial risk of serious harm based on primary hypertension and a history

                                          10
Case 5:20-cv-10829-JEL-APP ECF No. 127 filed 06/28/20        PageID.4182    Page 11 of 66




  CDC’s list of risk factors for severe illness from COVID-19 or that the

  Court has previously concluded constitutes a risk factor. See People Who

  Are At Higher Risk For Severe Illness, Centers for Disease Control and

  Prevention,         https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

  precautions/people-at-higher-risk.html (last visited June 25, 2020).

  Plaintiff Barash is fifty-six years old and has unmedicated hypertension,

  active or latent tuberculosis, and a ten-year history of smoking. (ECF No.

  98, PageID.3368–3369.) Plaintiff Krcoska is fifty-two years old and

  suffers from rheumatoid arthritis—an autoimmune disease—and a heart

  arrythmia. (Id. at PageID.3370.) Plaintiff Perez Pavon suffers from type

  2 diabetes, because of which he is insulin dependent. (Id. at

  PageID.3370–3371.)        Plaintiff    Ley    Santana     has    asthma     (Id. at

  PageID.3371), which Plaintiffs’ uncontested medical expert has classified

  as “moderate persistent.” (ECF No. 99, PageID.3534.) Plaintiffs William

  and Johanna Whernman similarly have asthma, which Plaintiffs’

  uncontested medical expert has classified as “moderate to severe

  persistent asthma. (ECF No. 99, PageID.3536–3537.) Additionally,



  of smoking 1-2 cigarettes a day for 2 years.” (ECF No. 101, PageID.3578.) Because
  Plaintiff Baroi is no longer detained at the Calhoun County Correctional Facility, his
  request for injunctive relief is moot.

                                           11
Case 5:20-cv-10829-JEL-APP ECF No. 127 filed 06/28/20   PageID.4183   Page 12 of 66




  Plaintiff Johanna Whernman shows symptoms that meet the diagnostic

  criteria for hypertension. (ECF NO. 99, PageID.3536.) Dr. Katherine C.

  McKenzie, faculty member at the Yale School of Medicine, Director of the

  Yale Center for Asylum Medicine, and attending physician at the Yale

  School of Medicine and Yale New Haven Hospital, reviewed the medical

  records and related declarations of each Plaintiff in this case. (ECF No.

  99.) Based on the above characteristics and health conditions, Dr.

  McKenzie concluded that “the seven detainees in this report are at high

  risk of severe illness or death from COVID-19.” (ECF No. 99,

  PageID.3536.)

       Because Defendants do not contest Dr. McKenzie’s conclusion, the

  Court finds that each Plaintiff is at high risk of severe illness and/or

  death should they contract COVID-19.

       b. Severity of the pandemic

       Plaintiffs argue that the pandemic continues to pose a high risk of

  infection to noncitizen immigration detainees held in communal

  confinement, such that “Plaintiffs cannot be safe at Calhoun” and “only

  their immediate release will vindicate their Due Process rights.” (ECF

  NO. 98, PageID.3381.) Defendants argue that any previously recognized


                                       12
Case 5:20-cv-10829-JEL-APP ECF No. 127 filed 06/28/20   PageID.4184   Page 13 of 66




  risks remain unrealized while future risks are sufficiently mitigated so

  as to justify Plaintiffs’ continued detention:

        “[Plaintiff’s] fear is based on the alleged possibility of a
       “tinderbox scenario,” where there could be a rapid and
       uncontrolled outbreak of COVID-19 at Calhoun based on the
       nature of a congregate setting. Petitioners cite to outbreaks
       that have occurred in Michigan and other states, but ignore
       the many congregate settings where it has not occurred,
       despite being months into a pandemic and Michigan having
       moved past the peak of its cases. The facts are that Calhoun
       has not experienced an outbreak, has implemented significant
       precautions to reduce the risk of exposure, and having
       recently tested roughly a third of its population, only 2%
       tested positive, and those were asymptomatic cases.”

       (ECF No. 101, PageID.3567.)

       The Court cannot rely on its earlier risk analysis to find the same

  risk to Plaintiffs today, given that approximately one month has passed

  since the Court’s most recent decision in this case and the contours of the

  COVID-19 pandemic change often and significantly. Evaluating the new

  evidence on the record, the Court finds that COVID-19 remains an

  extraordinary threat to those both in and outside of communal detention

  at the Calhoun County Correctional Facility.

       Globally and locally, COVID-19 continues to spread. A June 1, 2020

  World Health Organization situation report records 6,057,853 cases and
                                       13
Case 5:20-cv-10829-JEL-APP ECF No. 127 filed 06/28/20   PageID.4185   Page 14 of 66




  371,166 deaths globally. (ECF No. 98-4, 2020). As of that date, the United

  States had reported 1,734,040 total confirmed cases, with 102,400

  deaths. (Id.) As of June 25, 2020, the state of Michigan reported 62,306

  COVID-19 cases with 5,887 confirmed COVID-19-related deaths.

  Coronavirus, Michigan.gov, https://www.michigan.gov/coronavirus/ (last

  updated June 25, 2020). Of 8,858 detainees in ICE detention tested as of

  June 19, 2020, 2,521 detainees tested positive, including five at the

  Calhoun    County    Correctional    Facility    (Defendants    note    in   a

  supplemental declaration that as of June 17, 2020, a sixth detainee tested

  positive (ECF No. 120, PageID.4099)) and sixty-three total in detention

  centers under the jurisdiction of the Detroit Field Office. ICE Guidance

  on   COVID-19,      U.S.   Immigration     and    Customs      Enforcement,

  https://www.ice.gov/coronavirus (last updated June 25, 2020). There are

  currently 871 confirmed COVID-19 positive detainees in ICE custody. Id.

  An additional forty-five ICE detention center employees had tested

  positive as of June 15, 2020. Id.

       The term “second wave” is now vernacular, though many public

  health experts insist the United States remains in the midst of its first

  wave of the virus. As Plaintiffs allege, “states around the country have


                                       14
Case 5:20-cv-10829-JEL-APP ECF No. 127 filed 06/28/20   PageID.4186   Page 15 of 66




  begun to see new highs in daily infection rates as they reopen, . . .

  multiple waves of infections are predicted, and . . . the course of the

  pandemic in prisons and jails differs from that in society at large.” (ECF

  No. 117, PageID.4023.) Dr. Anthony Fauci, the chief medical advisor for

  the White House coronavirus task force, anticipates a spike of cases “in

  closed environments like nursing homes, prisons and factories” as states

  continue to reopen. Donald G. McNeil Jr., As States Rush to Reopen,

  Scientists Fear a Coronavirus Comeback, NY Times (May 11, 2020),

  https://www.nytimes.com/2020/05/11/health/coronavirus-second-wave-

  infections.html. Plaintiffs attach to their reply the declaration of Gregg

  Gonsalves, Assistant Professor in Epidemiology of Microbial Diseases at

  the Yale School of Medicine, Associate Professor of Law at Yale Law

  School, and 2018 recipient of a MacArthur Fellowship from the John D.

  and Catherine T. MacArthur Foundation. (ECF No. 117-4.) Drawing on

  over three decades of public health experience researching epidemic

  diseases with a focus on the use of quantitative models to improve disease

  response, Gonsalves warns that “even in areas where it has been possible

  to successfully bend the curve, this does not mean that the deadliest part

  of the pandemic is past. . . . There is a strong likelihood that the COVID-


                                       15
Case 5:20-cv-10829-JEL-APP ECF No. 127 filed 06/28/20   PageID.4187   Page 16 of 66




  19 epidemic will return in at least one wave, rather than be eradicated

  completely after an initial burst.” (Id. at PageID.4046.) Gonsalves quickly

  discredits the claim that a temporary, localized reduction in infections

  renders continued precautionary measures unnecessary: “A dramatic

  relaxation of social distancing just because the curve had bent would be

  akin to closing an umbrella during a rainstorm because one has not yet

  gotten wet.” (Id.) Gonsalves concludes that “relaxed social distancing,

  seasonality, and immunity that weakens over time will likely produce at

  least one serious future wave of COVID-19 infections and deaths, if not

  more.” (Id. at PageID.4047.)

       Of particular relevance to Plaintiffs, Gonsalves articulates COVID-

  19 concerns specific to conditions of communal confinement: “It will take

  longer to combat the pandemic in jails and prisons” (Id. at PageID.4048);

  “[j]ails and prisons can serve as reservoirs of COVID-10” (Id.); “[j]ails and

  prisons will serve as accelerants during any future wave” (Id. at

  PageID.4049); and “[r]educing these risks requires decreasing jail and

  prison populations, particularly when it comes to individuals at highest

  risk from COVID-19.” (Id. at PageID.4050.) Defendants do not rebut

  these conclusions but instead argue only that “Calhoun has implemented


                                       16
Case 5:20-cv-10829-JEL-APP ECF No. 127 filed 06/28/20   PageID.4188    Page 17 of 66




  precautions that reduce the opportunity for introduction of COVID-19 to

  the facility and those precautions have evolved over the course of the

  pandemic.” (ECF No. 101, PageID.3572.)

        The Court will address below the extent to which current

  precautionary measures mitigate the risk of COVID-19 to Plaintiffs, but

  to   suggest   that   the   threat   from    COVID-19      has      diminished

  mischaracterizes the nature of the pandemic as understood by public

  health and medical experts. The Court finds a continued high risk of

  COVID-19 infection, particularly for Plaintiffs who are living in

  communal confinement.

        c. Impact of precautionary measures

        While Plaintiffs argue that no conditions of confinement satisfy

  constitutional constraints during the COVID-19 pandemic, Plaintiffs’

  current conditions of confinement bear on the extent to which Plaintiffs

  face a high risk of irreparable injury absent an injunction.

        Since this litigation began, Defendants have insisted that, in the

  absence of a significant outbreak, precautionary policies issued by ICE

  and adopted by the Calhoun County Correctional Facility sufficiently

  mitigate the risk of COVID-19 to detainees: “Petitioner is not at an


                                       17
Case 5:20-cv-10829-JEL-APP ECF No. 127 filed 06/28/20   PageID.4189   Page 18 of 66




  immediate risk of harm. There are no cases of COVID-19 at CCDC, and

  25 confirmed cases in the surrounding county” (ECF No. 11, PageID.184)

  (April 3 Response); “[t]here are no suspected cases of COVID-19 at CCDC,

  which tends to suggest the measures are reasonably effective. . . . The

  possibility that COVID-19, by nature of its asymptomatic transmission,

  could enter CCDC, and make its way to Malam, is simply insufficient

  under Helling and Wooler to establish a substantial risk of exposure”

  (ECF No. 30, PageID.653) (April 10 Response); “the facts are that

  Calhoun continues to have zero confirmed cases of COVID-19 and has

  concrete plans in place to reduce the risk of exposure and spread.” (ECF

  No. 52, PageID.1527) (April 29 Response).

       However,      the—according     to   Defendants—improbable          soon

  occurred. On May 11, 2020, counsel for Defendants informed the Court

  by email that one detainee at the Calhoun County Correctional Facility

  tested positive for COVID-19. On May 14, 2020, counsel for Defendants

  informed the Court that another detainee—one who had been in contact

  with the first detainee to test positive—also tested positive. On May 23,

  2020, voluntary testing of fifty detainees, forty-seven inmates, and

  sixteen staff members revealed two additional positive detainees, raising


                                       18
Case 5:20-cv-10829-JEL-APP ECF No. 127 filed 06/28/20   PageID.4190   Page 19 of 66




  the total number of positive cases to five (somewhere along the line, a

  third detainee tested positive (see ECF No. 101, PageID.3572)). On June

  17, 2020, the Court learned from Defendants’ supplemental declaration

  that a sixth detainee has tested positive. (ECF No. 120, PageID.4099.)

  Defendants seek to minimize the scope of the outbreak at Calhoun: “In

  the time that the state of Michigan has seen nearly 65,000 confirmed

  cases, Calhoun has seen only [6].” (ECF No. 101, PageID.3567). However,

  Defendants’ attempt to contrast these infection rates reveals the gravity

  of the situation. 65,000 Michiganders represent 0.65 percent of the state’s

  population of 9,986,857, see QuickFacts Michigan, United States Census

  Bureau, https://www.census.gov/quickfacts/MI ((last visited June 23,

  2020), whereas the six confirmed cases at the Calhoun County

  Correctional Facility constitute 1.4 percent of the center’s 349 inmates

  and detainees—a disease prevalence more than twice that of the state as

  a whole. Considering Michigan’s COVID-19 statistics, Governor

  Gretchen Whitmer recently extended the State of Emergency until July

  16. Governor Whitmer Extends State of Emergency to Continue Protecting

  the Health and Safety of Michiganders, Michigan.gov (June 18, 2020),

  https://www.michigan.gov/whitmer/0,9309,7-387-90499-532360--


                                       19
Case 5:20-cv-10829-JEL-APP ECF No. 127 filed 06/28/20    PageID.4191    Page 20 of 66




  ,00.html. By this measure, the Calhoun County Correctional Facility

  faces a similar, if not greater, state of emergency.

       Defendants stand by the precautionary measures in place at the

  Calhoun County Correctional Facility. They emphasize that ICE

  guidance tracks CDC recommendations (ECF No. 101, PageID.3570) and

  that “Calhoun’s success is due in part to its strict quarantine procedures.”

  (Id. at PageID.3573.) Defendants provide the declaration of James

  Jacobs, Assistant Field Officer Director with the Detroit Field Office of

  Enforcement and Removal Operations. (ECF No. 101-8, PageID.3628.)

  Assistant Director Jacobs explains that “[s]ince the onset of reports of

  Coronavirus Disease 2019 (COVID-19), ICE epidemiologists have been

  tracking the outbreak, regularly updating infection prevention and

  control protocols, and issuing guidance to field staff on screening and

  management      of   potential   exposure   among       detainees.”    (Id.   at

  PageID.3630.) He lists the precautionary measures adopted by ICE and

  employed by the Calhoun County Correctional Facility, including

  mandatory quarantine for all arriving detainees; required use of masks

  by staff involved in transport, intake, and booking; testing of detainees

  consistent with CDC and Michigan Department of Health and Human


                                       20
Case 5:20-cv-10829-JEL-APP ECF No. 127 filed 06/28/20   PageID.4192   Page 21 of 66




  Services guidelines; symptom screening of staff and vendors upon

  entering the facility; education for staff and detainees on proper hygiene;

  daily cleaning of cells and hourly cleaning of common areas using a

  disinfectant; continual access to antibacterial soap for detainees and

  hand sanitizer for staff; a reduced facility population; education on social

  distancing; and review of the detainee population for risk of dire

  outcomes from COVID-19. (ECF No. 101-8.) Courtesy of the Michigan

  National Guard, the Calhoun County Correctional Facility recently

  tested fifty detainees, forty-seven inmates, and sixteen staff members

  (each of whom volunteered for testing), identifying two cases of COVID-

  19 in the process. (ECF No. 101, PageID.3573.) In a supplemental

  declaration, Assistant Director Jacobs notes that as of June 11, 2020, the

  Calhoun County Correctional Facility has been testing all incoming

  detainees and inmates for COVID-19 upon completion of a mandatory 14-

  day quarantine before placing them in the general population. (ECF No.

  120, PageID.4099.)

       The Court recognizes that Defendants and the Calhoun County

  Correctional Facility have done much to prevent the spread of COVID-

  19. However, the public health evidence on the record continues to


                                       21
Case 5:20-cv-10829-JEL-APP ECF No. 127 filed 06/28/20   PageID.4193    Page 22 of 66




  demonstrate the myriad ways in which precautionary measures at the

  Calhoun County Correctional Facility fail to sufficiently mitigate the

  pandemic’s risk to medically vulnerable detainees. Once again, Plaintiffs

  provide a declaration from Dr. Homer Venters, a physician, internist and

  epidemiologist with over a decade of experience in providing, improving,

  and leading health services for people in incarceration. (ECF No. 98-3.)

  Dr. Venters reviewed the significant body of evidence both on the record

  and produced through discovery (Id. at PageID.3413–3414) identifying

  several areas in which Defendants’ response falls short. The Court will

  discuss each area in turn.

       i.    Social Distancing

       Adequate social distancing is impossible at the Calhoun County

  Correctional Facility. As the CDC defines it, “[s]ocial distancing is the

  practice of increasing the space between individuals and decreasing the

  frequency of contact to reduce the risk of spreading a disease (ideally to

  maintain at least 6 feet between all individuals, even those who are

  asymptomatic).” Interim Guidance on Management of Coronavirus

  Disease 2019 (COVID-19) in Correctional and Detention Facilities,

  Centers        for      Disease        Control        and           Prevention,


                                       22
Case 5:20-cv-10829-JEL-APP ECF No. 127 filed 06/28/20   PageID.4194   Page 23 of 66




  https://www.cdc.gov/coronavirus/2019-ncov/community/correction-

  detention/guidance-correctional-detention.html (last reviewed May 7,

  2020). The CDC calls proper social distancing “a cornerstone of reducing

  transmission of respiratory diseases such as COVID-19.” Id.

       Defendants write,

       There are specific measures implemented at Calhoun to
       increase social distancing. Calhoun is not overcrowded and
       currently houses 349 inmates and detainees, though it has a
       capacity to house 640. . . . None of the Petitioners named as
       part of this motion are in a housing unit that is at capacity.
       Detainees are educated on the need for social distancing and
       practices that reduce exposure. . . . In accordance with ICE
       Detained Docket Review guidance, ICE reviews detainees
       who are considered high risk under CDC guidelines to
       determine if continued detention is appropriate.

  (ECF No. 101, PageID.3575–3576.) Defendants’ insistence that Calhoun

  is not overcrowded is inadequate: population reduction is important

  during a pandemic because a reduced population would allow detainees—

  even those who are asymptomatic—to remain six feet apart at all times.

  Whether the Calhoun County Correctional Facility has a detainee

  population of three or 300, it fails to meet public health standards if those

  detainees cannot socially distance themselves. And despite Defendants’

  efforts, such distancing remains illusory. The record is replete with

                                       23
Case 5:20-cv-10829-JEL-APP ECF No. 127 filed 06/28/20   PageID.4195   Page 24 of 66




  declarations citing continued close quarters and closer contacts: Plaintiff

  Baroi, prior to his removal, reported that social distancing was

  impossible due to the facility’s sleeping arrangements (ECF No. 98-3,

  PageID.3417); Plaintiff Krcoska is housed in a cell with five other

  detainees, with beds spaced three feet apart (Id.); Plaintiff Perez Pavon

  shares a cell with six other detainees in bunkbeds, preventing social

  distancing (Id.); Plaintiff Santana reports being housed in a pod with 46

  other detainees. (Id.) Plaintiffs Baroi and Krcoska report that detainees

  cannot socially distance themselves during meals, as they “eat meals at

  communal tables” “in such close quarters that their elbows touch.” (Id.)

  Plaintiff Baroi expressed concern that “similarly close contact occurs in

  line to receive meals.” (Id.)

        Even Plaintiffs who previously had single-cell housing can no

  longer socially distance. Defendants noted in their response that pending

  removal, Plaintiffs Johanna and William Whernman both resided in

  single cells. (ECF No. 101, PageID.3570.) However, Plaintiffs returned to

  the general population on June 16, 2020. (ECF No. 122, PageID.4123.)

  Plaintiff Johanna Whernman now shares a cell with a detainee who is

  currently ill with a high fever and a common space with 46 other


                                       24
Case 5:20-cv-10829-JEL-APP ECF No. 127 filed 06/28/20   PageID.4196   Page 25 of 66




  detainees. (Id.) Plaintiff William Whernman shares a dormitory with 20

  to 30 other detainees who sleep in beds spaced 1.5 feet apart. (Id. at

  PageID.4123.)

       Dr. Venters concludes,

       As a result, while there may be educational posters and
       signage at Calhoun warning detainees about the importance
       of social distancing and other measures, they do not address
       the basic issue that is the physical impossibility, as reflected
       in the personal recounts of Plaintiffs, for detainees to
       maintain a six-foot distance from others at all times.

  (ECF No. 98-3, PageID.3417.) As one District Court recently analogized,

  a jail establishing COVID-19 precautions without ensuring adequate

  social distancing is the equivalent of “a NASCAR driver who spurns a

  seatbelt and helmet because she plans not to crash.” Savino v. Souza,

  Case No. 1:20-10617-WGY (D. Mass. June 18, 2020), ECF No. 225.

       ii.   Testing

       While the Calhoun County Correctional Facility recently employed

  testing courtesy of the Michigan National Guard, the overall level of

  testing does not meet public health standards. The May 23 testing

  occurred on a voluntary basis: only fifty detainees and forty-seven

  inmates—roughly one-third of the facility’s population—signed up for


                                       25
Case 5:20-cv-10829-JEL-APP ECF No. 127 filed 06/28/20   PageID.4197    Page 26 of 66




  testing. (ECF No. 101-8, PageID.3631.) On June 13, 2020, the CDC

  formally recommended testing of all persons in “settings that house

  vulnerable populations in close quarters for extended periods of time,”

  including “correctional and detention facilities,” in order to enable “early

  identification of asymptomatic individuals.” Overview of Testing for

  SARS-CoV-2,      Centers     for   Disease    Control     and       Prevention,

  https://www.cdc.gov/coronavirus/2019-ncov/hcp/testing-

  overview.html#asymptomatic_without_exposure (last updated June 13,

  2020). The CDC further recommends “initial testing of everyone residing

  and/or working in the setting, [r]egular (e.g., weekly) testing of everyone

  residing and/or working in the setting, and [t]esting of new entrants into

  the setting and/or those re-entering after a prolonged absence (e.g., one

  or more days).” Id. Two days prior to this updated guidance, the Calhoun

  County Correctional Facility implemented testing of all incoming

  detainees and inmates. (ECF No. 120, PageID.4099.) While this policy

  addresses the third recommended precaution, there continues to be no

  evidence that ICE or the Calhoun County Correctional Facility is

  considering universal testing of staff and detainees. To the contrary, on

  May 7, 2020, Defendants explained to the Court in another case that


                                       26
Case 5:20-cv-10829-JEL-APP ECF No. 127 filed 06/28/20   PageID.4198   Page 27 of 66




  “Calhoun does not have plans to implement mandatory COVID-19

  testing for all staff and detainees.” Zaya v. Adducci¸ Case No. 20-10921

  (E.D. Mich. May 7, 2020), ECF No. 13.

       Dr. Venters concludes that until initial and periodic testing is

  provided for all detainees, inmates, and staff, the Calhoun County

  Correctional Facility is not following Michigan Department of Health and

  CDC guidance on testing. (ECF No. 98-3, PageID.3415.) And particularly

  given that limited testing revealed two additional asymptomatic COVID-

  19 cases, Defendants cannot reasonably assert without universal testing

  that the current outbreak is limited to only six cases.

       iii.   Implementation

       Even where Defendants have imposed precautionary measures, the

  record before the Court indicates that many of these measures may exist

  as policy only. Plaintiff Krcoska reports that detainees in his cell go two

  to three days without soap when their supply runs out; only detainees

  with more than $15 in their commissary account can afford a personal

  supply. (ECF No. 98-9, PageID.3511.) Plaintiff Krcoska alleges that the

  “regular guards that are in Calhoun every day rarely wear masks. They

  also do not always wear gloves.” (Id.) Plaintiff Yohandry Ley Santana


                                       27
Case 5:20-cv-10829-JEL-APP ECF No. 127 filed 06/28/20   PageID.4199   Page 28 of 66




  similarly alleges that “the staff at Calhoun does not typically wear

  masks, and they only wear gloves when they come into contact with the

  detainees.” (ECF No. 98-10, PageID.3515.)

       Detainees are also frequently moved throughout the facility in

  violation of their own quarantine policy. Plaintiffs provide a declaration

  analyzing daily housing reports produced by Defendants from April 15,

  2020 to May 15, 2020. (ECF No. 98-5.) Plaintiffs identified eighteen

  detainees who did not remain in a single quarantine area for fourteen

  days prior to being transferred to other areas of the facility and 20

  detainees who were not placed into a designated quarantine area upon

  intake. (Id. at PageID.3493.) Two detainees were moved from non-

  quarantine areas into quarantine areas and then back again within a

  single week. (Id. at PageID.3494.) During the month that Defendants

  produced housing reports, detainees were transferred between pods at

  least 250 times. (Id.) Dr. Venters concludes that these policy failures

  represent “a lack of adherence to basic CDC guidelines regarding

  infection control in detention settings.” (ECF No. 98-3, PageID.3417.)

       Despite this being Dr. Venters’ third supplemental declaration

  pinpointing disparities between Defendants’ precautionary measures


                                       28
Case 5:20-cv-10829-JEL-APP ECF No. 127 filed 06/28/20   PageID.4200    Page 29 of 66




  and a sound public health response, Defendants have yet to provide the

  Court with any public health or medical evidence—other than references

  to CDC standards—defending the existing precautionary measures as

  being either sufficient or sufficiently implemented. Because each

  Plaintiff is at heightened risk of a dire outcome from COVID-19, the risk

  of COVID-19 infection remains high, and precautionary measures at the

  Calhoun County Correctional Facility do not mitigate the risk to

  Plaintiffs, the Court finds that Plaintiffs are at a high risk of irreparable

  injury in the form of loss of health or life absent an injunction.

       2. Violation of Constitutional Rights

       Plaintiffs have additionally shown a high risk of irreparable injury

  in the form of infringement on their Fifth Amendment rights. Plaintiffs

  argue that “Defendants have violated, and continue to violate, Plaintiffs’

  constitutional Due Process rights by detaining them in conditions that in

  no way ‘reasonably relate[] to a legitimate governmental purpose.’” (ECF

  No. 98, PageID.3384–3385 (citing Bell v. Wolfish, 441 U.S. 520, 539

  (1979)).) The finding that a constitutional violation is likely establishes

  irreparable harm. See Obama for Am. v. Husted, 697 F.3d 423, 436 (6th

  Cir. 2012) (“When constitutional rights are threatened or impaired,


                                       29
Case 5:20-cv-10829-JEL-APP ECF No. 127 filed 06/28/20   PageID.4201   Page 30 of 66




  irreparable injury is presumed.”); Overstreet v. Lexington-Fayette Urban

  Cty. Gov., 305 F.3d 566, 578 (6th Cir. 2002) (citing Connection Distrib.

  Co. v. Reno, 154 F.3d 281, 288 (6th Cir. 1998)); see also Rhinehart v. Scutt,

  408 F. App’x 510, 514 (6th Cir. 2018) (suggesting that allegations of

  “continuing violation of . . . Eighth Amendment rights" would trigger a

  finding of irreparable harm). Below, the Court finds Plaintiffs are likely

  to succeed on the merits of their Fifth Amendment claim. Accordingly,

  “no further showing of irreparable injury is necessary.” Mitchell v.

  Cuomo, 748 F.2d 804, 806 (2d Cir. 1984) (“When an alleged deprivation

  of a constitutional right is involved, most courts hold that no further

  showing of irreparable injury is necessary.”)

       B. Likelihood of Success on the Merits

       Plaintiffs bring a claim for “Violation of Fifth Amendment Right to

  Substantive Due Process: Impermissible Punishment and Inability to

  Ensure Reasonable Safety for the Medically Vulnerable.” (ECF No. 87,

  PageID.3346.) The heart of Plaintiffs’ claim is the allegation that “there

  are no conditions of confinement that would permit the safe detention (or

  re-detention) of [medically vulnerable detainees].” (Id.) Accordingly, the

  Court understands Plaintiffs’ lawsuit as challenging their conditions of


                                       30
Case 5:20-cv-10829-JEL-APP ECF No. 127 filed 06/28/20   PageID.4202   Page 31 of 66




  confinement in civil detention for the duration of the COVID-19

  pandemic. As discussed below, this characterization places Plaintiffs’

  claim in the gray area between two distinct threads of legal precedent.

       1. Legal Standard

       As    civil   detainees,   Plaintiffs   are   protected   by   the   Fifth

  Amendment’s Due Process Clause. Zadvydas v. Davis, 533 U.S. 678, 690

  (2001); Daniels v. Woodside, 396 F.3d 730, 735 (6th Cir. 2005). In Bell v.

  Wolfish, the Supreme Court analyzed the scope of Fifth Amendment

  Protections as they pertain to civil detainees. 441 U.S. 520 (1979). The

  Court held that

       [i]n evaluating the constitutionality of conditions or
       restrictions of pretrial detention that implicate only the
       protection against deprivation of liberty without due process
       of law, we think that the proper inquiry is whether those
       conditions amount to punishment of the detainee. For under
       the Due Process Clause, a detainee may not be punished prior
       to an adjudication of guilt in accordance with due process of
       law.

  Id. at 535. To determine whether a condition or restriction constitutes

  punishment, the Court held that “absent a showing of an expressed

  intent to punish on the part of detention facility officials, that

  determination generally will turn on ‘whether an alternative purpose to

                                        31
Case 5:20-cv-10829-JEL-APP ECF No. 127 filed 06/28/20   PageID.4203   Page 32 of 66




  which [the restriction] may rationally be connected is assignable for it,

  and whether it appears excessive in relation to the alternative purpose

  assigned [to it].’” Id. at 538. Accordingly, the Court concluded that

       if a particular condition or restriction of pretrial detention is
       reasonably related to a legitimate governmental objective, it
       does not, without more, amount to “punishment.” Conversely,
       if a restriction or condition is not reasonably related to a
       legitimate goal-if it is arbitrary or purposeless-a court
       permissibly may infer that the purpose of the governmental
       action is punishment that may not constitutionally be
       inflicted upon detainees qua detainees.

  Id. at 539. In Youngberg v. Romeo, the Supreme Court applied Bell to a

  conditions of confinement claim brought by a person with an intellectual

  disability in state custody. 457 U.S. 307 (1982). In Block v. Rutherford,

  the Supreme Court again affirmed Bell’s application to conditions of

  confinement claims and applied the Bell framework to a pretrial

  detainee’s claim that a policy prohibiting contact visits violated the

  Fourteenth Amendment. 486 U.S. 576 (1984).

       Where the Fifth Amendment protects civil detainees from

  punishment, the Eighth Amendment protects post-conviction criminal

  detainees from cruel and unusual punishment. In Estelle v. Gamble, the

  Supreme Court held that deliberate indifference to the serious medical


                                       32
Case 5:20-cv-10829-JEL-APP ECF No. 127 filed 06/28/20   PageID.4204   Page 33 of 66




  needs of prisoners entailed “unnecessary and wanton infliction of pain . .

  . proscribed by the Eighth Amendment.” 429 U.S. 97, 104. (1976). In

  Helling v. McKinney, the Supreme Court applied the deliberate

  indifference standard to a prisoner’s claim regarding prison conditions.

  509 U.S. 25 (1993). A prisoner challenged his exposure to second-hand

  smoke as being in violation of the Eighth Amendment. The Court,

  applying Estelle’s deliberate indifference test, reiterated that “it is

  undisputed that the treatment a prisoner receives in prison and the

  conditions under which he is confined are subject to scrutiny under the

  Eighth Amendment.” 509 U.S. 25, 30–31. In Farmer v. Brennan, the

  Court again applied Estelle’s deliberate indifference test to claims

  challenging conditions of confinement, finding that the Eighth

  Amendment mandates “humane conditions of confinement” and that

  “prison officials must ensure that inmates receive adequate food,

  clothing, shelter, and medical care, and must ‘take reasonable measures

  to guarantee the safety of the inmates.’” 511 U.S. 825, 832 (1994)

  (internal citations omitted). The Court explained that the deliberate

  indifference test requires a subjective and objective component. Id. at

  834.


                                       33
Case 5:20-cv-10829-JEL-APP ECF No. 127 filed 06/28/20   PageID.4205   Page 34 of 66




       Although the Eighth Amendment does not apply to civil detainees,

  the Sixth Circuit has imported much of the Supreme Court’s deliberate

  indifference analysis into its adjudication of Fifth and Fourteenth

  Amendment claims by civil and pretrial detainees. In Thompson v. Cty.

  of Medina, the Sixth Circuit acknowledged Bell’s holding that, under the

  Fourteenth Amendment, “a detainee may not be punished prior to an

  adjudication of guilt in accordance with due process of law.” 29 F.3d 238,

  242 (6th Cir. 1994) (citing Bell, 441 U.S. 520 at 535). The Court then

  stated that “such detainees are thus entitled to the same Eighth

  Amendment rights as other inmates” and proceeded to apply only Eighth

  Amendment analysis to pretrial detainees’ claims challenging the

  conditions of their confinement. Id. In Spencer v. Bouchard, the court

  addressed the Fifth, Eighth, and Fourteenth Amendments’ respective

  prohibitions on punishment. 449 F.3d 721, 727 (6th Cir. 2003.) Citing to

  Bell, the court recognized that the Fifth and Fourteenth Amendments

  “provide[] similar if not greater protections than the Cruel and Unusual

  Punishments Clause” but wrote—without further explanation—that

  “[f]or the sake of simplicity, we refer to the Eighth Amendment in the

  following discussion.” Id. In Villegas v. Metro. Gov’t, the Sixth Circuit


                                       34
Case 5:20-cv-10829-JEL-APP ECF No. 127 filed 06/28/20   PageID.4206   Page 35 of 66




  held that “[p]retrial detainee claims, though they sound in the Due

  Process Clause of the Fourteenth Amendment rather than the Eighth

  Amendment . . . are analyzed under the same rubric as Eighth

  Amendment claims brought by prisoners” because “the concept

  underlying the Eighth Amendment is nothing less than the dignity of

  humankind.” 709 F.3d 563, 568 (6th Cir. 2013).

       This Court has employed a similar approach in order to meet the

  demands of urgent litigation. The Court issued its first injunction in this

  case on April 5, 2020, six days after Petitioner Malam first filed a motion

  for a temporary restraining order. (ECF No. 22.) The Court relied on the

  factual similarities between this case and Helling v. McKinney, in which

  the Supreme Court addressed a prisoner’s claim that second-hand smoke

  exposure violated his Eighth Amendment rights. (Id. at PageID.519.) The

  Court also looked to Basank v. Decker, an opinion from the Southern

  District of New York and one of the first judicial writings on the

  constitutionality of civil detention during the novel coronavirus

  pandemic. Case No. 20-2518, 2020 WL 1481503 (S.D.N.Y. Mar. 26, 2020).

  In part because both Helling and Basank applied a deliberate

  indifference standard, the Court did the same. However, the Court gave


                                       35
Case 5:20-cv-10829-JEL-APP ECF No. 127 filed 06/28/20   PageID.4207   Page 36 of 66




  passing reference to Bell, writing that “Petitioner’s continued detention

  cannot ‘reasonably relate[] to any legitimate government purpose.’” (ECF

  No. 22, PageID.523.)

       The Sixth Circuit does not use a deliberate indifference framework

  to analyze every Fifth or Fourteenth Amendment detention claim. The

  Sixth Circuit has applied Bell’s punishment standard, without reference

  to deliberate indifference, to claims involving excessive force, see U.S. v.

  Budd, 496 F.3d 517, 529 (6th Cir .2007), use of solitary confinement, see

  J.H. v. Williamson Cty., 951 F.3d 709, 717 (6th Cir. 2020), and the

  transfer of psychiatric detainees, see Turner v. Stumbo, 701 F.2d 567, 571

  (6th Cir. 1983).

       Supreme Court precedent helps to explain the application of

  varying legal standards to claims brought by civil detainees. In Deshaney

  v. Winnebago Cty. Dep’t of Social Servs., the Court cited to Youngberg—

  a Due Process Clause case—and Estelle—an Eighth Amendment case—

  before concluding that, “[t]aken together, [these precedents] stand only

  for the proposition that when the State takes a person into its custody

  and holds him there against his will, the Constitution imposes upon it a

  corresponding duty to assume some responsibility for his safety and


                                       36
Case 5:20-cv-10829-JEL-APP ECF No. 127 filed 06/28/20   PageID.4208   Page 37 of 66




  general well-being.” 489 U.S. 189, 199–200 (1989). Deshaney articulated

  a more general duty to care that exists in both civil and criminal

  detention: “The affirmative duty to protect arises not from the State's

  knowledge of the individual's predicament or from its expressions of

  intent to help him, but from the limitation which it has imposed on his

  freedom to act on his own behalf.” Id. at 200.

       Ultimately, Sixth Circuit precedent supports finding that the Fifth

  and Eighth Amendment protections are coextensive—justifying the

  application of a deliberate indifference test—and distinct—requiring a

  punishment standard. In a table decision, the Sixth Circuit applied Bell

  to conditions of confinement claims by pretrial detainees. Gay Inmates of

  Shelby Cty. Jail v. Barksdale, 819 F.2d 289, 1987 WL 37565 (6th Cir.

  June 1, 1987) (table decision). The court held that “[t]he conditions of

  confinement of convicted inmates are evaluated under an eighth

  amendment standard, but a somewhat different standard applies to

  pretrial detainees because, ‘under the Due Process Clause, a detainee

  may not be punished prior to an adjudication of guilt.’” Id. at *2. The

  court concluded that

       [s]ince this is a class action in which the majority of the
       members of the class are presumptively pretrial detainees, we

                                       37
Case 5:20-cv-10829-JEL-APP ECF No. 127 filed 06/28/20   PageID.4209   Page 38 of 66




       must examine the inmate classification procedures and the
       conditions of detention, as they appear from the record, in
       light of standards established in Wolfish to determine
       whether plaintiffs' constitutional rights are being violated.

  Id. In contrast, the court in Ruiz-Bueno v. Scott recognized a perceived

  equivalency between the two standards. 639 F. App’x 354 (6th Cir. 2016).

  Addressing a pretrial detainee’s claim that the conditions of his

  confinement fell below the minimal standard of decency, the court held

  that “[Due Process] rights encompass the Eighth Amendment rights of

  prisoners. . . . Thus, Supreme Court precedents governing prisoners'

  Eighth Amendment rights also govern the Fourteenth Amendment rights

  of pretrial detainees.” Id. at 359. In other instances, the court has not

  addressed the question at all. The court wrote in Leary v. Livingston Cty.

  that “[w]hile there is room for debate over whether the Due Process

  Clause grants pretrial detainees more protections than the Eighth

  Amendment does, . . . we need not resolve that debate here.” 528 F.3d

  438, 443 (6th Cir. 2008).

       The Sixth Circuit is not the only circuit to suggest ambiguity on

  when and how punishment and deliberate indifference standards apply

  to claims under the Fifth and Fourteenth Amendments. In Hare v. City


                                       38
Case 5:20-cv-10829-JEL-APP ECF No. 127 filed 06/28/20   PageID.4210   Page 39 of 66




  of Corinth, the Fifth Circuit analyzed the “peripatetic route” of its efforts

  to sort out those precise questions. 74 F.3d 633, 643 (5th Cir. 1996). The

  court concluded that “the Bell test retains vitality only when a pretrial

  detainee attacks general conditions, practices, rules, or restrictions of

  pretrial confinement. When, by contrast, a pretrial detainee's claim is

  based on a jail official's episodic acts or omissions, the Bell test is

  inapplicable, and hence the proper inquiry is whether the official had a

  culpable state of mind in acting or failing to act.” Id.

       For now, the Court looks to the parties for their interpretation of

  this legal landscape, and they interpret Sixth Circuit precedent as

  supporting dueling frameworks for the classification of the pending

  claims. Despite excellent briefing from both sides and the submission of

  an amicus brief, the Court cannot discern a universal rule to govern all

  Fifth Amendment claims. For the reasons set forth below, the Court

  makes the limited decision that claims challenging the conditions of

  confinement in civil detention are governed by the Bell punishment test.

       Defendants argue that civil detainees’ claims may be sorted using

  an action/inaction binary. “Since Bell, the Sixth Circuit has drawn a

  distinction among pretrial detainee claims challenging the government’s


                                       39
Case 5:20-cv-10829-JEL-APP ECF No. 127 filed 06/28/20   PageID.4211   Page 40 of 66




  failure to protect those in its custody, which are evaluated under a

  deliberate indifference standard, and challenges to affirmative acts of

  prison officials, which are evaluated under Bell’s punishment standard.”

  (ECF No. 80, PageID.2372.) Defendants rely on Roberts v. City of Troy,

  where the Sixth Circuit upheld a jury instruction on deliberate

  indifference for a pretrial detainee’s due process claim alleging a failure

  “to promulgate and enforce procedures to identify potential suicides and

  prevent their occurrence.” 773 F.2d 720, 722 (6th Cir. 1985). Roberts

  interpreted Bell as “deal[ing] with actions rather than the failure to act,”

  but further elaborated that

       if we transpose the Bell v. Wolfish standard to failures to act,
       we would also arrive at a deliberate indifference requirement.
       If a failure to act is reasonably related to a legitimate
       governmental objective, the failure to act cannot have the
       purpose of punishment unless the failure to act was
       deliberate. Bell v. Wolfish requires an intent to punish.

  Id. at 726.

       Roberts does not support Defendants’ proposed framework because

  it misconstrues Bell in two critical ways. First, Bell involved a challenge

  to “numerous conditions of confinement,” some of which could be

  articulated as government action (improper searches), some of which


                                       40
Case 5:20-cv-10829-JEL-APP ECF No. 127 filed 06/28/20   PageID.4212   Page 41 of 66




  could be articulated as a failure to act (overcrowded conditions), and some

  of which could be both an act and an omission (an imposition of undue

  length of confinement is a failure to grant release, while employing

  insufficient staff is a failure to hire additional employees). Bell, 441 U.S.

  at 527. Plaintiffs challenge the fact of their confinement, which is defined

  by a similar array of actions and inactions. Moreover, Deshaney

  acknowledges that government action is always present in Fifth and

  Fourteenth Amendment cases: “In the substantive due process analysis,

  it is the State's affirmative act of restraining the individual's freedom to

  act on his own behalf—through incarceration, institutionalization, or

  other similar restraint of personal liberty—which is the ‘deprivation of

  liberty’ triggering the protections of the Due Process Clause.” 489 U.S. at

  200. Second, Bell does not require an explicit intent to punish. Although

  demonstrating intent was one way in which a plaintiff could succeed on

  the merits of a Fifth Amendment claim, Bell also recognized that

  “[a]bsent a showing of an expressed intent to punish on the part of

  detention facility officials,” a plaintiff may nonetheless show that a

  restriction or condition is not rationally connected or is excessive in

  relation to a legitimate government purpose. Id. at 538.


                                       41
Case 5:20-cv-10829-JEL-APP ECF No. 127 filed 06/28/20   PageID.4213   Page 42 of 66




        Plaintiffs proposed approach similarly fails to provide a generally

  applicable rule this Court can apply. Plaintiffs argue that the Sixth

  Circuit distinguishes among claims based on the nature of the claim in

  question: “conditions claims have been evaluated under the punishment

  test and medical claims under deliberate indifference.” (ECF No. 82,

  PageID.2431.) Plaintiff’s illustrative examples fit this mold: in Turner,

  the Sixth Circuit applied a punishment test to a conditions of

  confinement claim, 701 F.2d at 568, 572–73, and in J.H. v. Williamson

  Cty., the court applied a punishment test to a claim challenging the use

  of solitary confinement, 951 F.3d 709, 717 (2020); in Villegas, 709 F.3d at

  568–69, and J.H., 951 F.3d at 722 –23, the court applied a deliberate

  indifference to medical claims. However, in Wilson v. Seiter, the Supreme

  Court held that “the medical care a prisoner receives is just as much a

  ‘condition’ of his confinement as the food he is fed, the clothes he is issued,

  the temperature he is subjected to in his cell, and the protection he is

  afforded against other inmates.” 501 U.S. 294, 304 (1991). Plaintiffs’

  proposed categories thus blur at their edges, as at least some medical

  care claims may also be construed as conditions of confinement claims.




                                        42
Case 5:20-cv-10829-JEL-APP ECF No. 127 filed 06/28/20   PageID.4214   Page 43 of 66




       On May 18, 2020, with the Court’s leave, Rights Behind Bars and

  the Roderick & Solange MacArthur Justice Center filed an amicus brief

  in support of Plaintiffs on the issue of the punishment and deliberate

  indifference standards. (ECF No. 81.) Unlike the parties, amici did not

  propose a generally applicable rule; instead, they argued only that the

  punishment test is the appropriate standard for this case. Amici argue

  that Youngberg v. Romero is dispositive here. 457 U.S. 307 (1982). In

  Youngberg, the Supreme Court, addressing a conditions of confinement

  claim brought by a person with an intellectual disability in civil custody,

  held it was legal error for the court to instruct the jury that an Eighth

  Amendment standard applied. 457 U.S. at 325.

       The Court agrees with amici. In Youngberg, the Court held that

  civil detainees “are entitled to more considerate treatment and conditions

  of confinement than criminals whose conditions of confinement are

  designed to punish. Cf. Estelle v. Gamble, 429 U.S. 97, 104, 97 S.Ct. 285,

  291, 50 L.Ed.2d 251 (1976).” Id. at 322. By recognizing an Eighth

  Amendment jury instruction as legally erroneous and contrasting its

  holding with Estelle, Youngberg stands for the proposition that a




                                       43
Case 5:20-cv-10829-JEL-APP ECF No. 127 filed 06/28/20   PageID.4215   Page 44 of 66




  deliberate indifference framework does not apply to conditions of

  confinement claims brought by civil detainees.

       More recent Supreme Court precedent affirms this conclusion. In

  Kingsley v. Hendrickson, the Supreme Court addressed the legal

  standard that applied to a pretrial detainees’ excessive force claim under

  the Fourteenth Amendment’s Due Process Clause. 135 S. Ct. 2466 (2015).

  The Court applied Bell to hold that the plaintiff need only show that the

  use of force was objectively unreasonable. Id. at 2470. Although Kingsley

  did not address a conditions of confinement claim, it affirmed the

  application of Bell to such claims: “The Bell Court applied this latter

  objective standard to evaluate a variety of prison conditions, including a

  prison's practice of double-bunking.” Id. at 2474.

       Kingsley also explicitly rejected the use of Eighth Amendment

  precedent in evaluating Due Process claims. Respondents in Kingsley

  cited to Whitley v. Albers, 475 U.S. 312 (1986), and Hudson v. McMillian,

  503 U.S. 1 (1992), for the proposition that pretrial detainees must show

  a subjective element for excessive force claims. Id. But the Court was

  quick to point out that “these cases, however, concern excessive force

  claims brought by convicted prisoners under the Eighth Amendment's


                                       44
Case 5:20-cv-10829-JEL-APP ECF No. 127 filed 06/28/20   PageID.4216   Page 45 of 66




  Cruel and Unusual Punishment Clause, not claims brought by pretrial

  detainees under the Fourteenth Amendment's Due Process Clause.” Id.

  As the Court explained, “The language of the two Clauses differs, and the

  nature of the claims often differs. And, most importantly, pretrial

  detainees (unlike convicted prisoners) cannot be punished at all, much

  less ‘maliciously and sadistically.’” Id.

        Bell, Youngberg, and Kingsley lead to the conclusion that Bell’s

  punishment standard applies to Plaintiffs’ claims in this case.

        Sixth Circuit precedent addressing the COVID-19 pandemic does

  not mandate a different result. Defendants, in a supplemental notice,

  point the Court to two recent Sixth Circuit opinions addressing

  conditions of confinement claims related to COVID-19. (ECF No. 109

  (citing Wilson, et al. v. Williams, et al., No. 20-3447, 2020 WL 3056217

  (6th Cir. June 9, 2020) and Cameron, et al. v. Bouchard, et al., No. 20-

  1469, 2020 WL 3100187 (6th Cir. June 11, 2020)).) In Wilson, the Sixth

  Circuit applied a deliberate indifference standard to a group of medically

  vulnerable prisoners’ Eighth Amendment claims arising from their

  confinement in a federal prison. 2020 WL 3056217, at *7. In Cameron,

  the court applied Wilson to a conditions of confinement claim filed by a


                                       45
Case 5:20-cv-10829-JEL-APP ECF No. 127 filed 06/28/20       PageID.4217    Page 46 of 66




  group of pretrial detainees and convicted prisoners in a county jail. 2020

  WL 3100187, at *2. Wilson is an Eighth Amendment case and does not

  apply here. Although Cameron applied an Eighth Amendment deliberate

  indifference standard to some pretrial detainees, the majority did not

  address the alternative applicability of a punishment standard; the

  opinion does not cite to Bell. Writing in dissent, Chief Judge Cole raises

  this issue: “Moreover, the pretrial detainees at the Jail bring their claims

  under the Fourteenth Amendment, and, as such, I am not convinced that

  they must satisfy the deliberate indifference standard that doomed the

  petitioners’ Eighth Amendment claims in Wilson.” 2020 WL 3100187, at

  *3 (Cole, J., dissenting) (citing Kingsley v. Hendrickson, 135 S. Ct. at

  2473; J.H. v. Williamson Cty., 591 F.3d at 717, and Bell v. Wolfish, 441

  U.S. at 535, 538–39). Nothing in Cameron precludes today’s result.3

        Only Thompson v. Cty. of Medina stands in contradiction to the

  Court’s holding today. 29 F.3d at 242 (applying Eighth Amendment

  standard to pretrial detainee’s conditions of confinement claims).


        3 Plaintiffs point out that even if Cameron had rejected the applicability of a
  punishment standard to claims brought by pretrial detainees, Cameron was neither
  recommended for publication nor selected for publication in a federal reporter.
  Unpublished opinions lack precedential force and are not binding. See United States
  v. Sanford, 476 F.3d 391, 396 (6th Cir. 2007).

                                           46
Case 5:20-cv-10829-JEL-APP ECF No. 127 filed 06/28/20   PageID.4218   Page 47 of 66




  However, a close reading of Thompson demonstrates that the court

  recognized the application of Bell but proceeded to apply an Eighth

  Amendment standard as shorthand. As Thompson stated,

       conditions of pretrial detention that implicate only the
       protection against deprivation of liberty without the due
       process of law, and no other express guarantee of the
       Constitution, are constitutional if they do not ‘amount to
       punishment of the detainee.’ Bell, 441 U.S. at 535[.] . . . Absent
       a showing of an expressed intent to punish on the part of jail
       officials, if such a condition or restriction of pretrial detention
       ‘is reasonably related to a legitimate governmental objective,
       it does not, without more, amount to ‘punishment.’

  Id. Although Thompson did not proceed to engage in a Bell analysis, it

  supports applying Bell here.

       The Court acknowledges that today’s decision diverges from its

  earlier opinions in this case. (See ECF No. 23, PageID.563 (applying

  deliberate indifference standard); ECF No. 29, PageID.641 (applying

  deliberate indifference standard but questioning need for Plaintiffs to

  show subjective component); ECF No. 68, PageID.1932 (applying

  deliberate indifference standard but ordering supplemental briefing on

  whether punishment standard applies).) But Sixth Circuit and Supreme

  Court precedent compels this result, and a district court’s opinion is



                                       47
Case 5:20-cv-10829-JEL-APP ECF No. 127 filed 06/28/20   PageID.4219   Page 48 of 66




  never binding precedent. See Camreta v. Greene, 563 U.S. 692, 709 (2011)

  (internal citation omitted) (“A decision of a federal district court judge is

  not binding precedent in either a different judicial district, the same

  judicial district, or even upon the same judge in a different

  case.”). Moreover, in each opinion, the Court found that the Plaintiffs

  satisfied an Eighth Amendment deliberate indifference standard.

  Conditions that constitute an Eighth Amendment violation necessarily

  constitute a Fifth Amendment violation. See Youngberg, 457 U.S. at 322

  (civil detainees “are entitled to more considerate treatment and

  conditions   of     confinement   than    criminals   whose   conditions    of

  confinement are designed to punish); Hubbard v. Taylor, 399 F.3d 150,

  165–66 (3d Cir. 2005) (“[T]he Eighth Amendment [is] relevant to

  conditions of pretrial detainees only because it establishe[s] a floor.”);

  Jones v. Blanas, 393 F.3d 918, 933 (9th Cir. 2004) (“[P]urgatory cannot

  be worse than hell.”). Therefore, the application of the punishment

  standard in any of the Court’s earlier opinions would not have led to a

  different result.

        The Court will apply Bell to Plaintiffs’ current and future claims.

  “[U]nder the Due Process Clause, [Plaintiffs] may not be punished.” Bell


                                       48
Case 5:20-cv-10829-JEL-APP ECF No. 127 filed 06/28/20   PageID.4220   Page 49 of 66




  441 U.S. 520, 535 (1979). Youngberg mandates that Plaintiffs are entitled

  to “conditions of reasonable care and safety.” 457 U.S. at 324. The Court

  finds that Defendants have not expressed an intent to punish Plaintiffs;

  accordingly, under Bell, the Court must determine whether Plaintiffs’

  detention is rationally connected to a legitimate government purpose and

  whether it is excessive in relation to that purpose. Id. at 538.

       The Bell standard does not require consideration of Defendants’

  subjective evaluation of Plaintiffs’ conditions of confinement. As Kingsley

  explained,

       the Bell Court applied [an] objective standard to evaluate a
       variety of prison conditions, including a prison's practice of
       double-bunking. In doing so, it did not consider the prison
       officials' subjective beliefs about the policy. . . . Rather, the
       Court examined objective evidence, such as the size of the
       rooms and available amenities, before concluding that the
       conditions were reasonably related to the legitimate purpose
       of holding detainees for trial and did not appear excessive in
       relation to that purpose.

  135 S.Ct. 2466, 2473 (2015). Kingsley concludes that “as Bell itself shows

  (and as our later precedent affirms), a pretrial detainee can prevail by

  providing only objective evidence that the challenged governmental




                                       49
Case 5:20-cv-10829-JEL-APP ECF No. 127 filed 06/28/20   PageID.4221   Page 50 of 66




  action is not rationally related to a legitimate governmental objective or

  that it is excessive in relation to that purpose.” Id. at 2473–2474.

       This application is consistent with the distinction between Fifth

  and Eighth Amendment protections. Estelle recognized that the

  subjective component of deliberate indifference claims derived from the

  Eighth Amendment’s prohibition against “unnecessary and wanton

  infliction of pain.” 429 U.S. at 103 (emphasis added). The Court reiterated

  this conclusion in Wilson. Citing Whitley v. Albers, 475 U.S. 312, 319

  (1986), the Court wrote that “‘after incarceration, only the unnecessary

  and wanton infliction of pain . . . constitutes cruel and unusual

  punishment forbidden by the Eighth Amendment.’ . . . These cases

  mandate inquiry into a prison official's state of mind when it is claimed

  that the official has inflicted cruel and unusual punishment.” 501 U.S. at

  298–299. By contrast, Bell proscribes all punishment of civil and pretrial

  detainees. 441 U.S. at 535. As the Fifth Circuit explains in Hare,

       In true jail condition cases, an avowed or presumed intent by
       the State or its jail officials exists in the form of the challenged
       condition, practice, rule, or restriction. A State's imposition of
       a rule or restriction during pretrial confinement manifests an
       avowed intent to subject a pretrial detainee to that rule or
       restriction. Likewise, even where a State may not want to
       subject a detainee to inhumane conditions of confinement or

                                       50
Case 5:20-cv-10829-JEL-APP ECF No. 127 filed 06/28/20      PageID.4222   Page 51 of 66




        abusive jail practices, its intent to do so is nevertheless
        presumed when it incarcerates the detainee in the face of such
        known conditions and practices. Thus, a true jail condition
        case starts with the assumption that the State intended to
        cause the    pretrial   detainee's   alleged   constitutional
        deprivation.

  74 F.3d at 644–645.4 Indeed, it is Defendants’ affirmative act of detaining

  these medically vulnerable Plaintiffs during the COVID-19 pandemic

  that triggers Plaintiffs’ substantive Due Process rights and that

  Plaintiffs challenge here. Deshaney, 489 U.S. at 200. Defendants do not

  contest their intent both to initially detain Plaintiffs and to continue their

  detention.

        Having established that the Bell punishment standard applies and

  having traced the contours of that standard, the Court turns to Plaintiffs’

  likelihood of success on the merits.

        2. Application

        Plaintiffs’ Fifth Amendment claim does not challenge the

  lawfulness of their initial detention but instead its continuation during


        4  Above, the Court declined to adopt Hare’s system for applying the
  punishment or deliberate indifference standards to claims brought by civil and
  pretrial detainees because it relied on specific Fifth Circuit precedent. Here, the
  Court finds Hare persuasive because it directly interprets Bell, a Supreme Court
  precedent binding on courts in both the Fifth and Sixth Circuits.

                                          51
Case 5:20-cv-10829-JEL-APP ECF No. 127 filed 06/28/20   PageID.4223   Page 52 of 66




  the COVID-19 pandemic. In their words, “Plaintiffs contend that, as

  medically vulnerable people who are at high risk of severe illness or

  death, their detention during the pandemic is not reasonably related to,

  and excessive in relation to, the government’s interest in ensuring their

  availability for deportation.” (ECF No. 117, PageID.4029.)

       The record does not show that Defendants intended to punish

  Plaintiffs, and so the Court must determine whether Plaintiffs’ detention

  is rationally connected to a legitimate government purpose and whether

  it is excessive in relation to that purpose. Defendants have a legitimate

  government interest in civil immigration detention to “assur[e] [a

  noncitizen’s] presence at the moment of removal” and, where a detainee

  would pose a danger, to “protect[] the community.” Zadvydas v. Davis,

  533 U.S. 678, 690, 699 (2001); see also Demore v. Kim, 538 U.S. 510, 523

  (2003)    (“[D]etention    during    deportation      proceedings     [is]   a

  constitutionally valid aspect of the deportation process. As we said more

  than a century ago, deportation proceedings would be vain if those

  accused could not be held in custody pending the inquiry into their true

  character.”) Below, the Court finds that, with reasonable terms of

  supervision, no Plaintiff would pose a danger to the community upon


                                       52
Case 5:20-cv-10829-JEL-APP ECF No. 127 filed 06/28/20   PageID.4224   Page 53 of 66




  release. The Court concludes that Plaintiffs’ continued detention is likely

  in violation of Plaintiffs’ Fifth Amendment rights because it is excessive

  in relation to the Government’s interest in ensuring Plaintiffs’ presence

  during the removal process. Bell, 441 U.S. at 538; see also Kingsley, 135

  S.Ct. at 2473–2474.

       Defendants are afforded some deference in implementing policies

  to mitigate the risk of COVID-19. Bell holds that “[p]rison administrators

  . . . should be accorded wide-ranging deference in the adoption and

  execution of policies and practices that in their judgment are needed to .

  . . maintain institutional security.” 441 U.S. at 547. Youngberg similarly

  instructs that “[i]n determining whether the State has met its obligations

  [with respect to reasonable care and safety], decisions made by the

  appropriate professional are entitled to a presumption of correctness.

  Such a presumption is necessary to enable institutions of this type—

  often, unfortunately, overcrowded and understaffed—to continue to

  function.” 457 U.S. at 324. In creating the guidance that dictates

  Plaintiffs’ conditions of confinement, ICE drew on the expertise of

  medical professionals, disease control specialists, detention experts, and

  field operators. (ECF No. 101, PageID.3571.) Additionally, ICE guidance


                                       53
Case 5:20-cv-10829-JEL-APP ECF No. 127 filed 06/28/20   PageID.4225   Page 54 of 66




  largely—though imperfectly—tracks CDC guidance for detention centers

  during the COVID-19 pandemic. As the Supreme Court and Sixth Circuit

  have recognized, CDC public health and medical determinations are to

  be given significant weight. See Bragdon v. Abbott, 524 U.S. 624, 650

  (1998) ([T]he views of public health authorities, such as the . . . CDC . . .

  are of special weight and authority.”); Estate of Mauro v. Borgess Med.

  Ctr., 137 F.3d 398, 404 (6th Cir. 1998) (deferring to the “medical

  judgment expressed in the Report of the Centers for Disease Control in

  evaluating the district court’s ruling on whether Mauro posed a direct

  threat in the essential functions of his job.”). Bell and Youngberg grant

  Defendants’ response a “presumption of correctness.” However,

  presumptions may be rebutted, and, once rebutted, they must be

  reestablished to have force.

       Plaintiffs have rebutted any presumption that the conditions of

  their continued detention provide reasonable care or safety during the

  COVID-19 pandemic. Above, the Court found that Plaintiffs each have a

  heightened risk of a dire outcome from COVID-19; Plaintiffs face a

  significant risk of COVID-19 infection while at the Calhoun County

  Correctional Facility; and Defendants’ precautionary measures, even


                                       54
Case 5:20-cv-10829-JEL-APP ECF No. 127 filed 06/28/20   PageID.4226   Page 55 of 66




  where followed, do not sufficiently mitigate that risk. The finding that

  Plaintiffs’ current detention constitutes punishment flows logically from

  the Court’s finding that Plaintiffs face irreparable injury absent an

  injunction. As the District Court for the Western District of Washington

  found in analyzing a similar claim,

       Although Petitioner’s initial detention could not be described
       as punitive, the situation has drastically changed given the
       unique and unprecedented threat posed by COVID-19. . . .
       Petitioner has established a likelihood that he is being held in
       conditions that create a substantial risk of serious and
       potentially permanent, irreparable harm due to his age and
       underlying health conditions. These conditions create far more
       serious consequences for Petitioner than are justified by
       Respondent’s need to ensure his presence at removal, should
       that be the ultimate outcome of his proceedings.

  Pimental-Estrada v. Barr, Case No. 20-495, 2020 WL 20092430, at *17

  (W.D. Wash. Apr. 28, 2020). Because Defendants have yet to provide

  evidence that could revive the presumptive validity of Plaintiffs’

  continued detention, the Court finds that the current conditions at

  Calhoun County Correctional Facility do not satisfy Youngberg’s

  mandate that Plaintiffs are entitled to “conditions of reasonable care and

  safety.” 457 U.S. at 324.




                                        55
Case 5:20-cv-10829-JEL-APP ECF No. 127 filed 06/28/20   PageID.4227   Page 56 of 66




       The more difficult question is whether there are any conditions of

  confinement such that Plaintiffs’ continued detention would not be

  excessive in relation to Defendants’ interest. If such conditions exist,

  release would be inappropriate relief under the Court’s habeas

  jurisdiction. But as set forth above, detainees remain in close contact

  with one another in both dormitory-style rooms and common spaces. The

  lack of adequate social distancing—the “cornerstone” of any effective

  COVID-19 preventative response—four months into the pandemic

  strongly suggests that such distancing may be impossible. The Calhoun

  County Correctional Facility is designed for physically efficient

  communal confinement, fitting hundreds of detainees into pod-style

  housing where dozens of detainees sleep in bunkbeds spaced close

  together, share toilets and showers, and eat side by side. Based upon the

  evidence submitted thus far, even as Calhoun County signals compliance

  with many CDC guidelines, the facility is structurally unable to provide

  dormitory and mealtime accommodations that ensure safe social

  distancing. (See ECF No. 98-3, PageID.3417 (plaintiffs cannot eat at

  mealtimes without their elbows touching other detainees, are housed in

  cells with multiple other detainees, and sleep in bunkbeds spaced three


                                       56
Case 5:20-cv-10829-JEL-APP ECF No. 127 filed 06/28/20       PageID.4228    Page 57 of 66




  feet apart.)) By all accounts, Calhoun County may have to restructure or

  even rebuild its correctional facility to house medically vulnerable civil

  detainees in a manner that comports with the Fifth Amendment during

  the COVID-19 pandemic.5 Accordingly, the Court finds that any

  conditions of confinement at the Calhoun County Correctional Facility,

  as it exists today, are likely to be unconstitutionally punitive.

        The Court makes two additional findings with respect to Plaintiffs’

  claim. First, the fact that detention is statutorily mandated for some

  Plaintiffs does not change the Court’s punishment calculus. (See ECF No.

  101, PageID.3588 (“Further, many of the Petitioners were either subject

  to statutorily mandated detention or denied bond in a separate

  proceeding before an immigration judge.”) All Plaintiffs are civil

  detainees entitled to protection under the Fifth Amendment. Statutes

  authorizing immigration detention, whether discretionary or mandatory,

  give way when constitutional rights are impaired.

        Second, the Constitution may require a detainee’s release even as

  it allows for an inmate’s continued detention. Noting that the Sixth


        5 Indeed, federal courts throughout the country are redesigning jury boxes and
  other facilities, including holding cells, so that constitutionally mandated work can
  continue during the pandemic.

                                           57
Case 5:20-cv-10829-JEL-APP ECF No. 127 filed 06/28/20    PageID.4229   Page 58 of 66




  Circuit in Wilson did not find an Eighth Amendment violation from

  conditions similar to those at Calhoun, Defendants argue that “[i]t would

  be an odd result if immigration detainees at Calhoun were nonetheless

  entitled to greater safety from COVID-19 under Bell than the inmates at

  Calhoun where ‘reasonable safety’ is a ‘basic human need.’” (ECF No. 101,

  PageID.3586–3587 (citing Butler v. Fletcher, 465 F.3d 340, 344-45 (8th

  Cir. 2006) (citing DeShaney v. Winnebago Cty. Dep’t of Soc. Servs., 489

  U.S. 189, 200 (1989)).) But the court in Wilson recognized that the

  “objective prong [of the plaintiffs’ deliberate indifference claim] is easily

  satisfied.” 2020 WL 3056217, at *7. The Court denied relief because

  plaintiffs   had   not   shown   prison   officials’   subjective    deliberate

  indifference; Plaintiffs do not need to show a subjective element here.

  Moreover, this purported anomalous result is in fact supported by

  Supreme Court precedent: civil detainees “are entitled to more

  considerate treatment and conditions of confinement than criminals

  whose conditions of confinement are designed to punish.” Youngberg, 457

  U.S. at 322.

        Because Plaintiffs’ continued detention at the Calhoun County

  Correctional Facility during the COVID-19 pandemic constitutes


                                       58
Case 5:20-cv-10829-JEL-APP ECF No. 127 filed 06/28/20   PageID.4230   Page 59 of 66




  punishment, Plaintiffs are likely to succeed on the merits of their Fifth

  Amendment claim.

       B. Public Interest

       When the government opposes the issuance of preliminary

  injunctive relief, as Defendants do here, the final two factors—the

  balance of equities and the public interest—merge, because “the

  government’s interest is the public interest.” Pursuing America’s

  Greatness v. Fed. Election Comm’n, 831 F.3d 500, 512 (D.C. Cir. 2016)

  (citing Nken v. Holder, 556 U.S. 418, 435 (2009)).

       The public has an interest in preserving Plaintiffs’ constitutional

  rights and in protecting public health. See G & V Lounge Inc. v. Mich.

  Liquor Control Comm., 23 F.3d 1071, 1079 (6th Cir.1994) (“[I]t is always

  in the public interest to prevent the violation of a party's constitutional

  rights); Neinast v. Bd. Of Trustees, 346 F.3d 585, 592 (6th Cir. 2003)

  (recognizing public health and safety as legitimate government

  interests). The Court must balance these interests against the public

  interest in enforcement of the United States’ immigration laws. See

  United States v. Martinez-Fuerte, 428 U.S. 543, 556–58 (1976); Blackie’s

  House of Beef, Inc. v. Castillo, 659 F.2d 1211, 1221 (D.C. Cir. 1981) (“The


                                       59
Case 5:20-cv-10829-JEL-APP ECF No. 127 filed 06/28/20   PageID.4231   Page 60 of 66




  Supreme Court has recognized that the public interest in enforcement of

  the immigration laws is significant.”).

       Regardless of whether a noncitizen is detained, the government

  may pursue their removal. For Plaintiffs who are not a flight risk and

  who do not pose a danger to the community, the public’s interest in the

  enforcement of immigration laws therefore must give way to its interest

  in preserving constitutional rights and protecting public health.

  Defendants do not argue that Plaintiffs Krcoska, Johanna Whernman,

  and William Whernman are either a flight risk or a danger to the

  community. Accordingly, the Court finds that the public interest favors

  their release.

       Defendants argue that Plaintiff Barash is a flight risk. (ECF No.

  101, PageID.3549–3450.) On September 12, 2017, Barash did not report

  to ICE as required; on December 19, 2017, Barash was deemed to have

  absconded from ICE. (ECF No. 102, PageID.3655.) Barash also failed to

  appear after a December 15, 2014 arrest for operating while intoxicated,

  resulting in the issuance of a warrant for his arrest. (ECF No. 102,

  PageID.3657.) Although these incidents are relevant to flight risk

  analysis, Plaintiffs explain that Barash also “lived openly in his longtime


                                       60
Case 5:20-cv-10829-JEL-APP ECF No. 127 filed 06/28/20   PageID.4232   Page 61 of 66




  home, subsequently went to immigration court, and believed he was in

  compliance with his obligations. . . . Barash has every incentive to appear

  as, after an almost three-year wait, his immigration case is finally

  scheduled to be heard in July.” (ECF No. 117, PageID.4034.) The Court

  finds that reasonable conditions of supervision mitigate any concern that

  Barash will fail to appear for removal proceedings.

       Defendants also argue that Barash poses a danger to the

  community because he has what Defendants describe as a “lengthy and

  sustained criminal history.” (ECF No. 101, PageID.3549–3450.) But

  Barash’s convictions—larceny less than $100, larceny in a building,

  delivery of cocaine, breaking and entering an automobile with damage,

  possession of marijuana, controlled substance delivery/manufacture,

  possession of cocaine, possession of analogues, and operating while

  intoxicated (see ECF No. 102, PageID.3657)—are each more than five

  years old and do not involve violence against another person

  Additionally, Barash’s only conviction in the past decade was for driving

  while intoxicated in 2014. Accordingly, the Court finds that Barash is not

  a danger to the community.




                                       61
Case 5:20-cv-10829-JEL-APP ECF No. 127 filed 06/28/20   PageID.4233   Page 62 of 66




       Defendants claim that Plaintiff Perez Pavon would also pose a

  danger to the community. (ECF No. 101, PageID.3589.) Defendants

  allege that “Pavon has convictions for domestic violence, and there is

  some indication that Pavon regularly abuses his wife.” (ECF No. 101,

  PageID.3590.) Plaintiffs counter that “Mr. Perez Pavon has only been

  convicted of . . . one inciden[t] of misdemeanor domestic violence,” and

  that “[i]f Perez Pavon is released, he will reside with his mother in her

  home–not with his wife.” (ECF No. 117, PageID.4034.) The Court takes

  domestic violence allegations seriously—particularly given evidence that

  “domestic abuse is . . . flourishing in the conditions created by the

  pandemic.” Amanda Taub, A New Covid-19 Crisis: Domestic Abuse Rises

  Worldwide, NY Times (last updated Apr. 14, 2020), ECF No. 101-11.

  However, the Court finds that Perez Pavon’s release plan mitigates

  concerns that he will commit further domestic violence. Accordingly, the

  Court finds that Perez Pavon is not a danger to the community.

       Defendants contend that Plaintiff Ley Santana is a flight risk. (ECF

  No. 101, PageID.3590.) On September 13, 2019, an immigration judge

  found Santana to be a flight risk. (ECF No. 106, PageID.3679.) Plaintiffs

  argue that “[o]ther than a prior conviction for misdemeanor illegal entry


                                       62
Case 5:20-cv-10829-JEL-APP ECF No. 127 filed 06/28/20   PageID.4234   Page 63 of 66




  into the United States,” Ley Santana “has no criminal history

  whatsoever[] and presents no indicia of flight risk.” (ECF No.117,

  PageID.4034.)    Without    knowing       the   reasoning   underlying     the

  Immigration Judge’s decision and with no specific allegations regarding

  Ley Santana’s risk of flight today, the September 2019 ruling cannot be

  dispositive here. The Court finds that the record does not support a

  finding that Ley Santana is a flight risk.

       Finally, Defendants argue that “none of the Petitioners adequately

  address how they will avoid exposure from COVID-19 if released.” (ECF

  No. 101, PageID.3590.) In Wilson, the Sixth Circuit, recognizing the

  BOP’s “legitimate concerns about public safety and that the district

  court’s injunction “would result in release of some prisoners,” found that

  “the district court’s response does not address the BOP’s concerns about

  how the released inmates would look after themselves.” 2020 WL

  3056217, at *11. Unlike the petitioners in Wilson, each Plaintiff here has

  provided the Court with a release plan demonstrating Plaintiffs’ ability

  to mitigate their risk of getting or spreading COVID-19. (See ECF No. 99-

  1, PageID.3540 (Plaintiff Barash); ECF No. 99-3, PageID.3547 (Plaintiff

  Perez Pavon); ECF No. 99-4, PageID.3552 (Plaintiff Krcoska); ECF No.


                                       63
Case 5:20-cv-10829-JEL-APP ECF No. 127 filed 06/28/20   PageID.4235   Page 64 of 66




  99-5, PageID.3556 (Plaintiff Ley Santana); ECF No. 99-6, PageID.3560

  (Plaintiff Johanna Whernman); ECF No. 99-7, PageID.3562 (Plaintiff

  William Whernman)). The Court finds that these individual release plans

  adequately address Defendants’ concerns.

       Accordingly, the public interest favors each Plaintiff’s release.

       Because all four factors weigh in favor of issuing emergency

  injunctive relief, the Court grants Plaintiffs’ motion as a preliminary

  injunction.


  CONCLUSION

       As the Court previously set forth,

       Judges, by and large, are neither mathematicians nor medical
       experts, and the undersigned is neither. Still, adjudicating
       questions of constitutional law in relation to the ongoing
       COVID-19 pandemic requires mapping precise calculations of
       medical risk onto the more nebulous legal standards of high
       likelihood of irreparable harm. . . . To do so, the Court must
       rely on evidence submitted by the parties—declarations from
       medical experts, scientific publications, and guidance from
       public health agencies. For judicial determinations to have
       integrity and consistency, justice must be guided by science.

  (ECF No. 90, PageID.2708.)

       In the course of three months, this litigation has spawned 122

  docket entries totaling more than 4,100 pages. Plaintiffs have submitted
                                       64
Case 5:20-cv-10829-JEL-APP ECF No. 127 filed 06/28/20   PageID.4236   Page 65 of 66




  a body of public health and medical evidence detailing the general and

  specific risks that COVID-19 posed and continues to pose to noncitizen

  civil detainees at the Calhoun County Correctional Facility. Defendants,

  rather than contesting the veracity of Plaintiffs’ evidence, have argued

  that the Constitution does not mandate Plaintiffs’ release: “Regardless of

  whether Petitioners and their experts assert that as a matter of policy

  Respondents should suspend lawful immigration detention to protect

  detainees, what is the best policy is not at issue. The only thing at issue

  is whether Respondents have violated Petitioners’ constitutional rights.”

  (ECF No. 101, PageID.3567–3568.)

       Science makes clear that COVID-19 poses a high risk of irreparable

  injury to these Plaintiffs. Their continued detention, in light of this risk,

  is excessive in relation to any legitimate government purpose. Supreme

  Court precedent thus deems Plaintiffs’ continued detention punishment,

  which the Constitution expressly forbids.

       For the reasons stated above, the Court GRANTS a preliminary

  injunction requiring Plaintiffs Waad Barash, Lench Krcoska, Sergio

  Perez Pavon, Yohandry Ley Santana, Johanna Whernman, and William

  Whernman’s immediate release from ICE Custody. Plaintiffs will be


                                       65
Case 5:20-cv-10829-JEL-APP ECF No. 127 filed 06/28/20   PageID.4237     Page 66 of 66




  subject to the following restrictions: Plaintiffs are subject to fourteen

  days of home quarantine; Plaintiffs must comply with all Michigan

  Executive Orders; and Plaintiffs must appear at all hearings pertaining

  to their removal proceedings. Defendants may impose other reasonable

  nonconfinement     terms    of   supervision.   Defendants      are     further

  RESTRAINED from arresting Petitioner for civil immigration detention

  purposes until the State of Emergency in Michigan (related to COVID-

  19) is lifted or until further Court Order stating otherwise.

       The Court DENIES Plaintiffs’ motion with respect to Plaintiff

  Leonard Baroi.

       IT IS SO ORDERED.

  Dated: June 28, 2020                      s/Judith E. Levy
  Ann Arbor, Michigan                       JUDITH E. LEVY
                                            United States District Judge




                                       66
